Title: John Adams to William Jackson, 20 October 1781
From: Adams, John
To: Jackson, William


     
      Amsterdam Oct. 20. 1781
     
     Your Letter, Sir, of the 26 Ult. I received last night, and should have been astonished at its date and Contents if I had not seen yours to Mr. De Neufville, of the same date, which he received three days before.
     I had ever taken Mr. Gillon, for a Man of Honour, drawn insensibly into difficulties by a Train of Disappointments: but I cannot reconcile his Conduct upon this occasion.—But it is to no Purpose to enlarge upon this Subject.—What is become of the Dispatches to Congress? There were on board half a Cart Load from me. All my Letters to Congress for 6 or 8 months were there.
     Your Account of the Health, and especially of the good Behaviour of my dear Charles, gives me great Pleasure.
     I can give you, no Instructions what to do with him. If you have a Prospect, of a Passage soon to America, and can conveniently, take him with you, I suppose that would be most agreable to him. In this Case, if you go to Paris, I wish you would leave him in the meantime, in the Care of Mr. Johnson or Mr. Williams at Nantes, or Mr. Cummings at L’orient, desire those Gentlemen to give him a Latin or a French Master, and draw upon me for the Expence. But if you should come to Amsterdam, bring him with you: but in this Case Mr. Charles must lay aside his Thoughts of going to America, untill I go.
     I am extreamly sorry you are likely to be embarrassed with the Care of this Child, in Addition to all your other Vexations.
     
     My best Regards to Mr. Searle and Coll. Trumbull. I have received some Letters for Mr. Searle from his Excellency Governor Reed. Should be glad of Mr. Searles directions where to send them.
     
      With great Esteem, I have the Honour to be Sir your most obedient & obliged humb. sert.
     
     
      Pray what do you intend to do, with the Continental Goods left here?
     
    